UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-5039


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ADRIAN PEREZ-SANCHEZ, a/k/a Eliceo Barrientos, a/k/a Carlos
Rojas-Tenerio,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:09-cr-00330-NCT-1)


Submitted:   July 11, 2011                 Decided:   July 15, 2011


Before DUNCAN, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas H. Johnson, GRAY, JOHNSON & LAWSON, LLP, Greensboro,
North Carolina, for Appellant.      Ripley Rand, United States
Attorney, Angela H. Miller, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Adrian     Perez-Sanchez       appeals    the    eighteen-month

sentence imposed following his guilty plea to illegal reentry of

an aggravated felon, in violation of 8 U.S.C. § 1326(a), (b)(2)

(2006).    On appeal, Perez-Sanchez argues that the district court

imposed an unreasonable sentence.              Finding no reversible error,

we affirm.

               We review a sentence imposed by a district court under

a   deferential     abuse   of    discretion    standard.      Gall     v.   United

States, 552 U.S. 38, 45 (2007); United States v. Lynn, 592 F.3d

572, 578-79 (4th Cir. 2010) (abuse of discretion standard of

review applicable when defendant properly preserves a claim of

sentencing error in district court “[b]y drawing arguments from

[18 U.S.C.] § 3553 [2006] for a sentence different than the one

ultimately imposed”).            We begin by reviewing the sentence for

significant procedural error, including such errors as “failing

to calculate (or improperly calculating) the Guidelines range,

treating the Guidelines as mandatory, failing to consider the §

3553(a) factors, selecting a sentence based on clearly erroneous

facts,    or    failing    to   adequately     explain   the   chosen    sentence

including an explanation for any deviation from the Guidelines.”

Gall, 552 U.S. at 51.             If there are no procedural errors, we

then consider the substantive reasonableness of the sentence,

taking into account the totality of the circumstances.                       United

                                          2
States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).                           We presume

reasonable a sentence within the properly calculated Guidelines

range.        United States v. Allen, 491 F.3d 178, 193 (4th Cir.

2007).

              “When rendering a sentence, the district court ‘must

make     an     individualized         assessment              based     on   the     facts

presented.’”         United States v. Carter, 564 F.3d 325, 328 (4th

Cir.    2009)      (quoting   Gall,     552       U.S.    at    50).      Accordingly,       a

sentencing court must apply the relevant § 3553(a) factors to

the particular facts presented and must “state in open court”

the particular reasons that support its chosen sentence.                                   Id.

The    court’s      explanation      need     not    be    exhaustive;        it    must    be

“sufficient ‘to satisfy the appellate court that [the district

court] has considered the parties’ arguments and has a reasoned

basis     for       exercising       [its]         own     legal        decicisionmaking

authority.’”         United States v. Boulware, 604 F.3d 832, 837 (4th

Cir. 2010) (quoting Rita v. United States, 551 U.S. 338, 356

(2007)).

              We    hold   that   the       district       court       committed    neither

procedural         nor   substantive        error        during    sentencing.             The

district      court      correctly    calculated          the     advisory     Guidelines

range and, contrary to Perez-Sanchez’s assertion, sentenced him

within that range.            Further, it is apparent from the court’s



                                              3
discussion that it considered both parties’ arguments and had a

reasoned basis for its decision.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    4